Exhibit 10.6

[header.gif]
 
 
February 10, 2010




Kerry D.
Rea                                                                Dwight A.
Sangrey
Chief Financial Officer                                                Chief
Executive Officer and Chairman
Znomics,
Inc.                                                                Znomics,
Inc.
2611 SW 3rd Avenue, Suite 200                                  2611 SW 3rd
Avenue, Suite 200
Portland,
OR  97201                                                      Portland,
OR  97201




Dear Kerry and Dwight,


This letter ( the “Agreement”) sets forth an agreement between Znomics, Inc.
(the “Company”) and Cherry Tree & Associates, LLC (“Cherry Tree”) pursuant to
which Cherry Tree will act as the Company’s exclusive financial advisor in
connection with a Transaction or Transactions involving the Company.


A “Transaction” means an Acquisition directly or indirectly involving the
Company or its subsidiaries, whether effected in one transaction or multiple
transactions, and whether involving one or more than one person as a seller.  An
“Acquisition” includes any purchase or other assignment of any assets or
business unit, any purchase or other assignment by any holder of any equity or
debt, any merger or exchange or any other similar transaction.   A Transaction
includes a Business Combination.  “Business Combination” shall mean an
acquisition by or of the Company by merger, capital stock exchange, asset or
stock acquisition, reorganization or otherwise, of or with an operating
business.
 
Cherry Tree will be an exclusive financial adviser to the Company in connection
with a Transaction for the Company until the earlier of 36 months from the
signing of this letter or its termination (the “Engagement
Period”).  Notwithstanding anything herein to the contrary, the Company and
Cherry Tree will have the right to terminate the Agreement at any time after
thirty (30) days written notice.  Moreover, the Company may terminate the
Agreement for cause upon written notice.  However, in the event a Transaction is
consummated with any Potential Parties (see Section 3) within twelve months of
the termination of this Agreement for any reason, the Completion Fees specified
in paragraph 5 would be paid to Cherry Tree as set forth in paragraph 5.


Cherry Tree agrees to regard and preserve as confidential all propriety
information related to the business and activities of the Company, its current
investors, clients, employees, suppliers and other entities with whom the
Company does business, (collectively, “Confidential Information”), that may be
obtained by Cherry Tree from any source or may be developed as a result of this
Agreement.  Cherry Tree agrees to hold Confidential Information in confidence
for the Company and not to disclose Confidential Information to any person, firm
or enterprise, unless specifically authorized by the Company.  Information will
not be considered Confidential Information to the extent that such information
is (i) currently in the possession of Cherry Tree; (ii) already known to be free
of any restriction at the time it is obtained; (iii) learned from any
independent third party free of any restriction; or (iv) available publicly
through no fault of Cherry Tree or its employees.


The Company will advise Cherry Tree immediately if any potential or prospective
sellers contact the Company directly during the Engagement Period or if the
Company becomes aware of any such interested parties.  All such interested
prospective parties will be directed to Cherry Tree and such parties shall be
included as exclusive Cherry Tree contacts under the terms and conditions of
this Agreement.  After expiration of the Engagement Period or termination of
this Agreement, whichever is first, Cherry Tree will prepare and deliver to the
Company a list of prospective sellers (together with their affiliates,
“Potential Parties”) identified or contacted during the Engagement Period.

 
 

--------------------------------------------------------------------------------

 
As agent for the Company, subject to the confidentiality provisions contained
herein, Cherry Tree will provide the following services in connection with this
Agreement:


Conduct such investigation and analysis as Cherry Tree considers appropriate
with respect to the business and operations of the Company.
 
Assist in the definition of the Company’s Acquisition strategy, identify
Transaction targets and develop a strategic and financial evaluation framework
for potential Transactions.
 
Create a list of parties to be approached by Cherry Tree on a confidential basis
regarding an opportunity to acquire their Company.  Cherry Tree will review this
list with the Company prior to any communication to determine the final list of
parties to be approached.
 
Make contacts and interface with parties via written or email communication,
telephone call and/or personal contact, and provide Background Material to those
parties.
 
Collect appropriate information from parties and develop a complete analysis of
the opportunity for the Company.
 
When appropriate, arrange and participate in visits to the parties’ facilities
and to make such introductions and perform such services as Cherry Tree believes
desirable to develop interest by the party.
 
Assist in negotiations with parties as reasonably requested by the Company.
 
Assist the Company in managing the due diligence process.
 
Assist the Company in execution of the final agreement and in closing the
Transaction.
 
The terms of any Transaction will be subject to the Company’s approval and
Cherry Tree will not make any agreement or commitment for the Company without
prior authorization from the Company.   The engagement will be conducted on a
“best efforts” basis only; Cherry Tree makes no guarantee of a Transaction.


In consideration for Cherry Tree’s services, the Company will pay Cherry Tree a
Completion Fee equal to 1% of Consideration (defined below) in cash at the
closing of a Transaction, as funds are paid by the Company or its affiliate
parties.


“Consideration” includes: (a) payments for the stock or assets of the Company;
(b) any debt and any Transaction related monetary obligations which are assumed
or repaid by the Company in a Purchase; (c) all deferred payments of
Consideration including any amounts placed in escrow at closing; (d) payments on
other contractual obligations (including payments for (i) employment,
contracting and consulting compensation in excess of the fair market value for
such services, (ii) licensing agreements, and (iii) non-competition,
non-solicitation and confidentiality covenants); (e) payments to be made in the
future based on the occurrence of certain contingencies or the meeting of
certain performance objectives; (f) the equity value of any seller warrants or
options which are cashed out or “rolled over” as part of a Transaction; and (g)
any equity interest retained by the seller’s existing stockholders following a
Purchase valued on the same basis as the acquired equity interest.


Consideration can include, among others, payments made in the form of (i) cash
(whether paid at closing or over time); (ii) securities (valued at market value
at the time of the transaction); (iii) notes (valued at face amount) and other
indebtedness payable to any seller; (iv) any of the foregoing retained by or
distributed to the seller or other retention of any positive net working capital
assets by the seller and (v) other tangible or intangible assets.


It is the intention of the parties that the fees payable to Cherry Tree related
to a Purchase, pursuant to this paragraph 5 will be computed based upon the
total Consideration involved and will be paid at Closing, regardless of how
allocated or the form of Consideration.  Consideration that is contingent upon
future operating performance (“Contingent Payments”) shall be paid to Cherry
Tree within five

 
2 of 5

--------------------------------------------------------------------------------

 
(5) days after the Company’s payment with respect thereto.  In connection
therewith, the Company shall (i) provide Cherry Tree with monthly reports within
30 days after each month end regarding the status of such Contingent Payments
during the period during which such Contingent Payments are payable until Cherry
Tree’s Completion Fee is paid in full, and (ii) provide Cherry Tree and its
representatives with reasonable access to the Company’s books and records
regarding such Contingent Payments.


Cherry Tree will invoice expenses directly to the Company as incurred. The
Company agrees to reimburse Cherry Tree, in a timely manner, for its reasonable,
documented, out-of-pocket expenses, including all travel expenses, printing and
graphic costs, postage, the cost of Cherry Tree’s counsel, and other costs
associated with this Agreement.


The Company agrees to the indemnification and contribution provisions set forth
on Attachment A attached to this Agreement and incorporated herein in their
entirety.
 
The confidentiality obligations of Cherry Tree and Cherry Tree’s limitation of
liability set for above, and the reimbursement, indemnity and contribution
obligations of the Company, will survive any termination of this Agreement, and
will be binding upon and extend to the benefit of any successors, assigns, heirs
and personal representatives of the Company and Cherry Tree.
 
Cherry Tree shall have the right to place advertisements on its web site, in
mailings, newspapers and journals at Cherry Tree’s own expense describing its
services to the Company hereunder for any completed Transactions and using the
Company’s service marks or logos.
 
The Agreement represented by this letter will be governed by the laws of
Minnesota. Any dispute or controversy arising out of this Agreement will be
determined by arbitration conducted in accordance with the rules of the American
Arbitration Association then in effect.  Any arbitration award will be final and
binding upon the Company and Cherry Tree, and judgment upon the award may be
entered in any Court having jurisdiction.


If this letter correctly sets for the understanding between us, please so
indicate by signing on the designated space below and returning a signed copy to
us, whereupon this letter will constitute the Agreement between us.


We look forward to working with you and your team on next steps to insure an
expedient and successful process.




Sincerely,






Cherry Tree & Associates, LLC






By /s/ David G. Latzke_______________________ Date: February 10, 2010
David G. Latzke, Managing Director





Znomics, Inc.

 


By /s/ Kerry D. Rea                 Date: 2/10/10                 By /s/ Dwight
A. Sangrey                                Date:2/10/10
Kerry D. Rea, CFO                                                               
Dwight A. Sangrey, CEO & Chairman

 
3 of 5

--------------------------------------------------------------------------------

 
Attachment A
 
Indemnification Provisions
 
For the purposes of this Attachment A, the term “Company” shall have the meaning
set forth in the Agreement to which it is attached.
 
The Company will indemnify Cherry Tree and its controlling persons (as such term
is defined in the Securities Act of 1933), affiliates, directors, officers,
employees, members, agents and representatives (Cherry Tree and each such
person, regardless of whether or not a party to the Agreement, being an
“Indemnified Party”) against, and will hold each Indemnified Party harmless
from, any and all losses, claims, damages, judgments, assessments, liabilities,
costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred by such Indemnified Party or to which such Indemnified Party may become
subject under any federal or state law or otherwise in connection with rendering
services for the Company pursuant to the Agreement (collectively,
“Liabilities”), and will reimburse each such Indemnified Party for all fees and
expenses (including reasonable attorneys’ fees and disbursements) (collectively,
“Expenses”) incurred in investigating, preparing for (including preparing to
present testimony or evidence), presenting testimony or evidence relating to or
defending any claim, action, proceeding or investigation related to the Company
or the performance of services by such Indemnified Party pursuant to the
Agreement, whether or not in connection with pending or threatened litigation,
whether or not the Company has initiated such action and whether or not the
Company or any Indemnified Party is a party (collectively, “Actions”), (i)
caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in any sale or offering
memorandum or prospectus prepared by or on behalf of the Company regarding the
sale of Company’s securities to third parties or in any proxy statement or
similar document, if any, provided to the Company’s shareholders (including any
amendments thereof and supplements thereto, collectively, the “Disclosure
Documents”) or by any omission or alleged omission to state therein a material
fact necessarily to make the statements therein, in light of the circumstances
under which they were made, not misleading (other than untrue statements or
alleged untrue statements in, or omission or alleged omissions from, information
relating to an Indemnified Party furnished in writing by or on behalf of such
Indemnified Party expressly for use in the Disclosure Documents), or (ii)
otherwise relating to, or arising out of or in connection with, the Company’s
performance of the Agreement or Cherry Tree’s services rendered pursuant to the
Agreement, or this Attachment A (including the enforcement thereof), advice or
services rendered or to be rendered by any Indemnified Party pursuant to the
Agreement, the Transactions contemplated thereby or any Indemnified Party’s
actions or inactions in connection therewith; provided, however, that the
Company shall have no such obligation in respect of any Liabilities or Expenses
of any Indemnified Party that are finally judicially determined to have arisen
directly out of the willful misconduct or gross negligence of any Indemnified
Party; provided that an Indemnified Party must give the Company prompt notice of
any such Liabilities or Expenses.
 
The Company in its discretion may assume the defense of any Action.  If the
Company assumes the defense of an Action, the Company shall not be liable for
any Expense subsequently incurred by an Indemnified Party in connection with
such Action (other than Expenses incurred in investigation, to prepare to
present testimony or evidence or to present testimony or evidence) unless (i)
the Company has failed to provide legal counsel reasonably satisfactory to such
Indemnified Party in a timely manner or (ii) such Indemnified Party shall have
reasonably concluded that the representation of such Indemnified Party by legal
counsel selected by the Company would be inappropriate due to actual or
potential conflict of interest or that there may be legal defenses available to
such Indemnified Party that are different from or additional to those available
to the Company or any other Indemnified Party represented by such legal
counsel.  Cherry Tree or any other Indemnified Party also has the right to
employ separate counsel and to participate in the defense thereof at its own
expense.  Whether or not an Indemnified Party participates in the defense of any
Action, the Company will not enter into any settlement agreement or compromise
with respect to any Action affecting that Indemnified Party without such
Indemnified Party’s written consent, unless such settlement or compromise
includes an unconditional release of such Indemnified Party from all Liabilities
with respect to such Action.
 
If any Indemnified Party is requested or required to attend or appear as a
witness in any Action, then the Company agrees to pay the Indemnified Party an
additional per diem, per person, at rates customary in the industry, together
with reimbursement of out-of-pocket expenses and disbursements (including
reasonable attorney’s fees and disbursements) incurred by the Indemnified Party
in preparing for and participating in such Action. If, for any reason, the
foregoing indemnification is unavailable or insufficient, then the Company shall
contribute to the Liabilities and Expenses paid or payable by such Indemnified
Party to the extent such indemnification is unavailable or insufficient in such
proportion as is appropriate to reflect (i) the relative benefits to the Company
and its

 
4 of 5

--------------------------------------------------------------------------------

 
shareholders, on the one hand, and to Cherry Tree, on the other hand, of the
matters contemplated by the Agreement received, or sought to be received
(whether or not a transaction is consummated) or (ii) if the allocation provided
by the immediately preceding clause is not permitted by the applicable law, not
only such relative benefits but also the relative fault of the Company, on the
one hand, and Cherry Tree, on the other hand, in connection with the matters as
to which such Liabilities or Expenses relate, as well as any other relevant
equitable considerations; provided that in no event shall the Company contribute
less than the amount necessary to ensure that all Indemnified Parties, in the
aggregate, are not liable for any Liabilities and Expenses in excess of the
amount of fees actually received by Cherry Tree pursuant to the Agreement. For
purposes of the foregoing, relative benefits to the Company and Cherry Tree (and
any other Indemnified Party) shall be deemed to be in the same proportion that
the total value paid or contemplated to be paid in connection with a transaction
bears to the fees paid to Cherry Tree pursuant to its engagement in respect of
such transaction.


If multiple claims are asserted against an Indemnified Party in any Action, and
indemnification as to at least one of such claims is permitted under applicable
law and provided for under this Attachment A, then the Company agrees that any
judgment or award shall be conclusively deemed to be based on claims as to which
indemnification is permitted and provided for, except to the extent the judgment
or award expressly states that the judgment or award, or any portion thereof, is
based on a claim or claims as to which indemnification is not available.
 
 
 
 
 
 
 
 
5 of 5

--------------------------------------------------------------------------------

 
 